Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The preliminary amendments to the abstract, claims, and specifications have been reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1 and 11 refer to “the drawn-in position” but do not explain anywhere in the claims or the specifications what the drawn-in position means. It could mean a multitude of positions or shapes and is therefore unclear. In the interest of compact prosecution, “the drawn-in position” will further be interpreted as the position and shape of the bladder when it is inserted inside the tire.
Claims 2-9 are rejected by virtue of dependency.

Claim 1 recites the limitation "the drawn-in position" in line 2.  
Claim 11 recites the limitation "the drawn-in position" in lines 9-10.  
There is insufficient antecedent basis for these limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano (EP2431163), using the applicant provided original document.
Regarding claim 1, Sano teaches:
A curing bladder ([0013]; Fig. 1, #22) for a tire ([0001]) comprising a body made of a flexible material ([0023]) suited to being inserted in the drawn-in position inside a pneumatic tire ([0029] – [0030]; Fig. 12, G) in a curing mould ([0049] – [0053]; Figs. 13-14, #17) and which is capable of being expanded so as to flatten the tire against the internal surface of the mould ([0053] – [0056]; Fig. 15), wherein the said body is produced based on a film made of a thermoplastic polymer ([0020] – [0021]) and has a cylindrical tube shape when the bladder is in the drawn-in position ([0028] – [0030]).

Regarding claim 3, Sano teaches the limitations of claim 1, which claim 3 depends on. Sano further teaches:
wherein the said film is chosen from the group of the films comprising at least one fluoropolymer ([0021]).

Regarding claim 4, Sano teaches the limitations of claim 3, which claim 4 depends on. Sano further teaches:
wherein the fluoropolymer is selected from the group of the polymers consisting of a fluorinated ethylene/propylene copolymer (FEP), a 

Regarding claim 5, Sano teaches the limitations of claim 1, which claim 5 depends on. Sano further teaches:
wherein the thickness of the said film is less than 0.1 mm ([0019]).

MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.

Regarding claim 6, Sano teaches the limitations of claim 1, which claim 6 depends on. Sano further teaches:
wherein the thickness of the said film is between 25 and 50 µm ([0019]).

MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.

Regarding claim 9, Sano teaches the limitations of claim 1, which claim 9 depends on. Sano further teaches:
wherein its dimensions are chosen as a function of those of the pneumatic tire to be cured, so that the diameter of the said body is less than the internal .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (EP2431163), as applied to claim 1 above, and further in view of Graves (U.S. Patent No. 5385459), using the applicant provided original document.
Regarding claim 2, Sano teaches the limitations of claim 1, which claim 2 depends on, but does not teach the film being non-stick, however, Graves, in a similar field of endeavor, a rubber (tire) curing bladder, teaches:
wherein the said film made of a thermoplastic polymer is of the non-stick type (Col. 2, lines 10-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the film of Sano to incorporate the teachings of Graves and have it be non-stick. The purpose, as stated by Graves, being it would require less interface lubricant or can be used without interface lubricant when used in molding and curing (e.g., vulcanization) of hydrocarbon polymer compositions such as pneumatic tires (Col. 2, lines 15-18).

Regarding claim 7, Sano teaches the limitations of claim 1, which claim 7 depends on, but does not teach the film being extendable with an elongation capacity of at least 300%, however, Graves, in a similar field of endeavor, a rubber (tire) curing bladder, teaches:
wherein the said film is extendable in several directions and it has an elongation capacity of at least 300% in each direction (Col. 1, line 66 – Col. 2, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the film of Sano to incorporate the teachings of Graves and have it be extendable and have an elongation capacity of at last 300%. The purpose, as stated by Graves, being it allows the bladder to stretch and conform during tire curing and allows the bladder to stretch while tearing away from the molded tire (Col. 1, line 68 – Col. 2, line 2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sano (EP2431163), as applied to claim 1 above, and further in view of Takagi (WO2017038527), using the applicant provided original document and attached original document and translation.
Regarding claim 8, Sano teaches the limitations of claim 1, which claim 8 depends on, but does not teach the film having a specific thermal conductivity, however, Takagi, in a similar field of endeavor, a tire vulcanization bladder, teaches:
wherein the thermal conductivity of the said film is greater than 0.1 W/m/K (Page 7, lines 253-254).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the film of Sano to incorporate the teachings of Takagi and make it have a specific thermal conductivity. The purpose, as .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (EP2431163) in view of Jeannoutot (FR2966075), using the applicant provided original document and attached translation.
Regarding claim 10, Sano teaches:
A device for vulcanization of a tire ([0001]) using a curing mould [0049]; Figs. 13-14, #17) and heat which acts through a curing bladder in order to flatten a pneumatic tire against the internal surface of the mould ([0053] - [0054] and [0056]), wherein it comprises a bladder according to claim 1, see the rejection of claim 1 above.

Sano does not teach:
the heat provided is a heat-exchange fluid.

However, Jeannoutot, in a similar field of endeavor, a tire manufacturing process, teaches:
the heat provided is a heat-exchange fluid ([0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating of Sano to incorporate the teachings of Jeannoutot and have it be a heat-exchange fluid. The purpose, as stated by Jeannoutot, being that it makes it possible to apply the pressure and to press 

Regarding claim 11, Sano teaches:
A tire manufacturing process ([0001]), comprising the following stages: 
- a pneumatic tire is prepared ([0017]) by assembling, on a rotating drum ([0028]; Fig. 1, #1), at least: a gastight interior rubber layer ([0030]; Fig. 1, #23), a carcass ply ([0030]; Fig. 1, #24), a reinforcing ply ([0018]; Fig. 18, #27) and a tread ([0017] – [0018]; Fig. 18, #28) and by shaping into the shape of a torus (Fig. 2); 
- the pneumatic tire is placed in a curing mould ([0047] and [0049]; Figs. 13-14, #17); and
- the tire is cured using heat introduced inside the curing mould ([0053]) in order to flatten the said tire against the internal surface of the mould ([0054]) by acting on the internal face of an expandable bladder ([0056]) produced based on a film ([0029]; Fig. 1, #22) made of a thermoplastic polymer ([0020]) and comprising a body which has a cylindrical tube shape when the bladder is in the drawn-in position, before the curing ([0028] – [0030]; Figs. 2-4)).

Sano does not teach:
the tire is cured using a heat-exchange fluid.


the tire is cured using a heat-exchange fluid ([0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the curing of Sano to incorporate the teachings of Jeannoutot and have it be cured using a heat-exchange fluid. The purpose, as stated by Jeannoutot, being that it makes it possible to apply the pressure and to press the blank against the internal walls of the mold as well as to provide the thermal energy necessary for vulcanization ([0004], lines 35-36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748